Citation Nr: 1453636	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for psychiatric disability (claimed as posttraumatic stress disorder and schizoaffective disorder).  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LeVan, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 

Although the RO ultimately determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral hearing loss disability, left knee disability, right knee disability, and psychiatric disability, as well as entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2004 rating decision denied entitlement to service connection for bilateral hearing loss disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for bilateral hearing loss in July 2004 on the basis that the record lacked evidence of a current diagnosis of the condition.  The Veteran was notified of that decision the same month.  He did not file a notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The evidence of record in July 2004 included service treatment records, as well as outpatient treatment records from the Oakland Park and Miami VA Medical Centers (VAMCs).  

The evidence received since the expiration of the appeal period includes the report of a May 2010 VA examination that establishes that the Veteran currently has bilateral hearing loss disability.  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

In the course of his May 2010 VA audio examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  However, the examiner concluded the Veteran's hearing loss was less likely as not caused by or the result of his in-service noise exposure as an Armor Crewman.  In support of this conclusion, the examiner provided a generalized rationale that indicates hearing was within normal limits in both ears at separation from service.  The Board notes that the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley  v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385  is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Due to the examiner's reliance on the absence of hearing loss shown at separation and the failure to discuss the significance of the in-service hearing threshold shift, as well as the Veteran's conceded noise exposure as an Armor Crewman, the examiner's opinion is inadequate for adjudication purposes.  As such, the Veteran must be afforded an additional VA examination to determine the etiology of his hearing loss.

The Veteran also underwent a VA joints examination in May 2011.  At that time, he was diagnosed with bilateral chondromalacia, and X-rays taken the day of the examination also revealed early degenerative joint disease of the patellofemoral joints, as well as a possible Osgood-Schlatter lift.  The examiner also referenced the Veteran's line of duty determination, which indicated he injured his left knee in service on September 25, 1982.  Further, the examiner noted the Veteran's reports of a right knee injury, which resulted from being hit by a shell casing, while he was inside a tank in 1980.  The Veteran reported this injury resulted in a laceration.  He also stated his knees have been "painful ever since" his in-service injuries.  Nonetheless, the examiner concluded the Veteran's current knee disabilities were less likely as not "related to the service condition."  In support of this hazy opinion, the examiner provided an equally nebulous rationale.  The examiner stated, "the patient's complaints are not reasonably sequential from each other.  There is a lack of continuity of medical treatment for his claimed condition."

As the representative has indicated in subsequent correspondence, the examiner's opinion is vague in that it only relates to a single "service condition."  However, the Veteran has claimed service connection for two knee conditions.  Furthermore, it also appears the examiner ignored the Veteran's reports at the outset of the examination.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the Veteran states he injured his knees in service, and that his knees have been painful ever since.  As a lay witness, the Veteran is competent to report pain, as well as its persistent presence.  The Veteran's reports of continuous bilateral knee pain from active duty to the present time conflicts with the examiner's determination that the Veteran's knee disabilities are not sequentially related to his military service.  Finally, the examiner cannot base his conclusion on the lack of formal treatment.  Id.  Therefore, the Board has determined a new examination is also warranted to address the Veteran's bilateral knee claims.

Relative to the Veteran's psychiatric claim, the Veteran's outpatient treatment records from the Miami VA Medical Center (VAMC) show a long history of treatment for psychiatric disorders, to include posttraumatic stress disorder (PTSD), psychotic disorder, and schizoaffective disorder.  In various statements, the Veteran asserts he was exposed to a suicide via hanging while performing physical training in Germany.  In September 2011, the RO sent a request for verification of this stressor to the Joint Services Records Research Center (JSRRC).  Four days after the initiation of this request, the JSRRC responded that the RO had failed to provide sufficient unit information to conduct a meaningful search.  The RO failed to perform any additional follow up; however, the Veteran's complete Official Military Personnel File has been obtained, which clearly documents all units of assignment.  Additionally, in a June 2014 brief, the Veteran's attorney indicated an intent to claim service connection for a psychiatric disorder secondary to the Veteran's service-connected tinnitus.  

The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

Further, during his June 2014 Board hearing, the Veteran indicated he was treated at the Miami VAMC for psychiatric manifestations within one month of his discharge from active duty.  On remand, all relevant medical records should be obtained, to include the aforementioned post-service treatment records from the Miami VAMC, as well as all ongoing medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO for the following actions: 

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability, as well as post-service medical records from the Miami VAMC.

2. The RO should also submit appropriate unit information to the JSRRC to allow for a meaningful search necessary to corroborate the Veteran's reported stressors, to include any unit incident reports.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, the Veteran should be afforded another VA examination by a physician or audiologist to determine the etiology of his bilateral hearing loss.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the current bilateral hearing loss was caused or permanently worsened by the Veteran's active service, to include the Veteran's conceded military noise exposure. 

In particular, the Board notes the Veteran had a puretone threshold shift from entrance through separation bilaterally.  Further, VA has also conceded military noise exposure based on the Veteran's military occupation, Armored Vehicle Crewman.  The examiner should fully discuss the Veteran's puretone threshold shifts and occupational noise exposure in-service.  

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed left and right knee disabilities.  

All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding each knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during his period of active service or is otherwise etiologically related to his active service.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his reported in-service knee injuries, as well as his reports of continuity of symptoms.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. Finally, irrespective of whether the above development results in the receipt of any additional pertinent evidence, the Veteran should be provided a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder:

a)  originated in service or is otherwise etiologically related to service.  Given the Veteran's diagnoses of schizoaffective disorder and psychotic disorder, in this regard, the Board requests the examiner specifically elaborate on the Veteran's present mental capacity to report past observable events.  Specifically, the examiner should comment on the Veteran's memory and cognition.  If the examiner finds the Veteran presently competent to report historical events, the examiner should discuss and consider his competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his witnessing another soldier that had committed suicide by hanging in service; or 

b) was caused by his service-connected tinnitus; 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

6. The RO should also undertake any other development it determines to be warranted.

7. Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


